Title: From James Madison to the Marqués de Someruelos, 5 May 1804
From: Madison, James
To: Someruelos, Marqués de



Sir,
Department of State May 5th. 1804
For some time past the commerce of the United States has been greatly harrassed by certain irregular cruizers, under the French Flag, who have made use of the ports of the Island over which your Excellency presides as stations from which to cruize, and places of safety for the reception and sale of their prizes. Among the complaints which the Citizens of the United States have addressed to their Government concerning the injuries which have resulted from the conduct of those cruizers, it is insinuated that some of them are without the requisite Commission from a Sovereign authority, that others have been fitted out in a Warlike manner and manned in the Spanish Dominions, and even that there are examples of their being owned by inhabitants of the Island of Cuba. That the Territory of a friendly Nation which is bound by an express stipulation (Art. 6. of the Treaty of St. Lorenzo) to protect, defend and restore the Vessels and effects of our Citizens within the same, should be converted into a theatre for the annoyance and ruin of our commerce is as unexpected as it is contrary to the obligations, and we presume the will of His Catholic Majesty. It is therefore with full confidence in the rectitude of your Excellency’s views and in your cordial disposition to maintain the subsisting amicable relations between the two Countries, as far as depends upon yourself, that I have the honor to place these circumstances before you in the just expectation that the abuses referred to will be rectified in that prompt and exact manner which can alone restore due security to the American trade in those Seas and accord with the demands of justice and good faith. I have the honor to be With high respect & consideration Your Excellency’s Most Obt. Servt.
James Madison
